DETAILED ACTION
	This is in response to the appeal brief filed on May 26th 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the appeal brief filed on 5/26/22, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458     
                                                                                                                                                                                                   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 13 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wie US 2013/0024785 A1 in view of Ferris et al. US 2021/0216185 A1.

Regarding claim 1, Van Wie discloses: an apparatus for synchronizing data in real time across analog and digital workspaces (apparatus for real-time synchronous conferencing – see abstract, paragraphs 3, 26, Fig. 1; allows communication “between a virtual area and physical space” – see Title, Fig. 2), the apparatus comprising:
one or more processors; and one or more memories that cause the one or more processors to (Fig. 4);
receive one or more first inputs from a first device (capture input from physical room from a device such as a camera – see paragraph 63, Fig. 4);
receiving one or more second inputs from one or more second devices (participants have “second devices” or client nodes – see Fig. 1), each second input comprising one or more second coordinates associated with an input on a digital workspace, the digital workspace comprising a virtual representation of the physical workspace (client nodes allowing editing/drawing on the virtual workspace – paragraphs 108-109, Fig. 7 – the virtual area is a virtualized representation of the physical space – paragraph 88);
store a combined representation of the physical workspace and the digital workspace comprising the one or more first inputs and the one or more second inputs (server stores edited data streams after receiving client input – see paragraphs 109-110, Fig. 10);
transmit the combined representation to the one or more second devices (participants are running virtual applications on the client nodes – see paragraph 42, data streams are sent to client for displaying the virtual area – Fig. 2, paragraphs 55, 59); and
transmit a filtered version of the combined representation to a projector communicatively coupled to the apparatus (projector connected to server – see Figs. 1, 9 and paragraphs 61-62, 104), the filtered version of the combined representation filtering the one or more first inputs from the combined representation, wherein the projector is configured to project the filtered version of the combined representation onto the physical surface of the physical workspace (projector shows other user data stream in the physical space – see Fig. 2 steps 107-109, and paragraph 108, Fig. 10; system uses “rules” such as location and priority to govern streams – paragraph 47; this acts as a filter for content – see paragraphs 48-50; also see paragraph 110 which teaches stream application sharing data from client network node to projector; thus the system can filter out any particular stream and share a client stream / second input).

	Van Wie does not explicitly disclose each first input comprising one or more first coordinates associated with a physical marking on a physical surface of a physical workspace.  But this is taught by Ferris as an electronic pen with a writing tip coupled to the body (abstract), the pen is used to make “markings” on a surface which are freehanded writing, text, drawings, etc. (paragraph 11).  The interactive surface is indeed a physical surface as Ferris teaches it may consist of dimensions approaching the length/height of an entire wall (see paragraph 12), and provides for operations “such as the writing of markings” (paragraph 34, Fig. 4B).  Thus it reads on a physical surface of a physical workspace and when the user interacts with the surface via the electronic pen containing a writing tip the user is making a physical mark because they are physically touching the writing surface.   Therefore, this combination differentiates from the prior art in the previous rejection and applicant’s comments made in the appeal brief.  Ferris also teaches the surface displays the markings (paragraph 35).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Wie with the electronic pen of Ferris for the purpose of improving a virtual conference.  Ferris teaches interactive display boards that communicate with companion accessories are well-known in the art (paragraph 1).  Van Wie itself teaches using input/output devices to capture physical room information such as a laser pointer (paragraphs 62-63).  One of ordinary skill in the art would have recognized an electronic pen could be used to replace a laser pointer in the system of Van Wie to improve user experience by allowing a user to make markings instead of just pointing at something.  Thus this is merely the combination of a known element (i.e. display board with companion accessory) as taught by Ferris according to its established function in order to yield a predictable result (e.g. allow user interaction with a display).

	Regarding claim 2, Van Wie discloses the apparatus comprises a server (Fig. 1, paragraphs 44 and 54) coupled to the first device and the one or more second devices and wherein the first device comprises another computing device communicatively coupled to the projector (system receives input in physical space from a plurality of computing devices (paragraphs 62-63; since the devices are connected via network to the server, and the server is connected to the projector, the devices are coupled to the projector as well).

	Regarding claim 3, Van Wie does not disclose the first device comprises an electronic device physically coupled to a writing instrument used to make the physical marking.  But this is taught by Ferris as an electronic pen with writing tip for interacting with a physical surface (see rejection of claim 1).  The motivation to combine is the same.

	Regarding claim 4, Van Wie does not disclose the electronic device comprises an electronic sleeve device, the electronic sleeve comprising at least one actuator, at least one sensor, and at least one transmitter.  But this is taught by Ferris as the pen includes a body/sleeve, actuator/button, sensor and transmitter (abstract, Fig. 4A, paragraph 19).  The motivation to combine is the same as that given above.

	Regarding claim 5, Van Wie does not explicitly disclose the at least one sensor is configured to collect current spatial coordinates in response to actuation of the at least one actuator and wherein the at least one transmitter is configured to transmit the collected current spatial coordinates to the apparatus.  But this is taught by Ferris as the pen detects proximity information in response to actuation (paragraph 17), and communicates motion of writing (paragraph 32).  The motivation to combine is the same.

	Regarding claim 6, Van Wie discloses the first device is configured to transmit the one or more first inputs in response to detecting actuation of an actuator in the first device (capture input from camera – paragraph 63, Fig. 4).  This limitation is also taught by Ferris as the pen has an actuator which activates transmission (Figs. 1-2).

	Regarding claim 7, Van Wie does not explicitly disclose receive one or more settings from a third device positioned on the physical workspace; and modify the one or more first inputs based at least in part on the one or more settings prior to storing the combined representation of the physical workspace and the digital workspace.  But this is taught by Ferris as projecting settings on the physical workspace and modifying the input based on the settings selection (paragraphs 15-16).  The motivation to combine is the same as that given above.

	
	Regarding claim 13, it is a method claim that corresponds to the system of claim 1; thus it is rejected for the same reasons.

	Regarding claims 21-26, they correspond to the system of claims 2-7 respectively; thus they are also rejected for the same reasons.

	Regarding claims 27-33, they are non-transitory medium claims that directly corresponds to the system of claims 1-7.  Therefore, they are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhang et al. "Towards an ubiquitous wireless digital writing instrument using MEMS motion sensing technology," Proceedings, 2005 IEEE/ASME International Conference on Advanced Intelligent Mechatronics., 2005, pp. 795-800 discloses an electronic pen that comprises at least one actuator, sensor and wirelessly transmits coordinates and writing data when writing on a physical surface such as a whiteboard or blackboard (see Abstract, Sections I and II).
Hara US 2003/0025681 A1 discloses an electronic whiteboard system (abstract) that includes an electronic pen which captures stroke (i.e. coordinate) information, and a marker is attached to the electronic pen (paragraph 44, Figs. 10-11).
Natori et al. US 2013/0298029 A1 discloses a projector that captures drawings and projects the edited drawing (abstract, Fig. 1, paragraphs 85, 122), thus being suitable for use as a whiteboard in a conference.
Chou et al. US 2013/0132859 A1 discloses a method for collaborative editing by a plurality of mobile devices (abstract), including transmitting the collaboratively edited image to a display unit (Fig. 1A, paragraph 23).
Misawa et al. US 2011/0141067 A1 discloses an ink filled electronic pen (paragraph 109, Fig. 8), that detects position information on a physical surface (abstract, paragraph 8, Fig. 1) and transmits writing to a computer for display (Fig. 19).  While using the ink filled electronic pen, a physical mark is made on a physical surface (“the user may check handwriting on paper” - see paragraph 89).
M. Kowalkiewicz, "IdeaWall: Bridging the digital and non-digital worlds to facilitate distant collaboration," 2012 6th IEEE International Conference on Digital Ecosystems and Technologies (DEST), 2012, pp. 1-5, discloses an “IdeaWall” which bridges physical and virtual workspaces by using a projector and camera to capture physical interaction with a physical worksurface and share this worksurface to a mobile computing device which then displays a virtual worksurface that corresponds and allows a user to collaborate and make changes to the whiteboard (see Section II, Figs. 1-2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975